DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 12/07/2021 to the Office Action mailed on 07/07/2021 is acknowledged.

Claim Status
Claims 1-26 are pending. 
Claims 1-26 are currently amended by a preliminary amendment filed on 07/09/2020.
Claims 1-26 have been examined.
Claims 1-26 are rejected.
Priority
	Priority to 371 PCT/FI2019/050017 filed on 01/11/2019, which claims priority to Finnish patent application 20188035 filed on 01/12/2018 is acknowledged. 
Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

This rejection is reiterated from the previous Office Action.
Claims 1-8 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fadini et al. (US Patent Application Publication 2013/0231315 A1, Published 09/05/2013).
The claims are directed to a method of treatment of nausea and vomiting in a subject comprising administering to the eye of the subject in need thereof an effective amount of an eye drop composition comprising 1-300 µg/kg palonosetron. The claims are further directed to eye drop 
Fadini et al. teach the methods of treating nausea and/or vomiting during the delayed phases, as described herein, could also be practiced to treat nausea and/or vomiting during the second, third, fourth or fifth twenty-four hour periods following an emesis inducing event, or an combination thereof (paragraph 0102). The methods of the present invention are effective to treat acute and delayed emesis resulting from moderately and highly emetogenic chemotherapy (paragraph 0104). A particularly preferred regimen for treating emesis, especially emesis induced by chemotherapy, involves a netupitant derivative of the present invention, a 5-HT3 antagonist such as palonosetron or a pharmaceutically acceptable salt thereof, and a corticosteroid such as dexamethasone (paragraph 0105). The disclosed compounds can be administered by any suitable route, preferably in the form of a pharmaceutical composition adapted to such a route, and in a dose effective for the treatment or prevention intended; The active compounds and compositions, for example, can be administered orally, rectally, parenterally, ocularly, inhalationaly, or topically; In particular, administration can be epicutaneous, inhalational, enema, conjunctival, eye drops (paragraph 0088). In some other forms, said palonosetron or a pharmaceutically acceptable salt thereof is formulated to have a concentration of about 0.25 mg/5 mL (paragraph 0113).
Fadini et al. lacks a preferred embodiment wherein the composition is in the form of eye drops. Fadini et al. however, makes such a composition obvious.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to formulate the composition of Fadini et al. into eye drops and have a reasonable expectation of success. One would have been motivated to do in order to provide the composition to the eye and Fadini et al. teach this an alternative form of the composition. With regard to the kit and the limitation that the kit comprise instructions, where the only difference between a prior art product and 

This rejection is reiterated from the previous Office Action.
Claims 9-11 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fadini et al. (US Patent Application Publication 2013/0231315 A1, Published 09/05/2013) as applied to claims 1-8 and 25 above, and further in view of Calderari et al. (US Patent 7947724 B2, Published 05/24/2011).
The claims are further directed to the composition comprising sterile water, tonicity adjusting agent, buffering agent, and has a pH of 4.0-6.0.
The teachings of Fadani et al. are discussed above.
Fadani et al. lacks a teaching wherein the composition comprises sterile water, tonicity adjusting agent, buffering agent, and has a pH of 4.0-6.0.
Calderari et al. teach a liquid formulation comprising 0.05 mg/ml palonestron hydrochloride, 41.5 mg/ml mannitol, 0.5 mg/ml EDTA, 3.7mg/ml trisodium citrate, 1.56 mg/ml citric acid, q.s. water for injection and pH of 5.0 (column 7, lines 46-65). The composition is used to reduce chemotherapy and radiotherapy induced emesis with palonosetron (abstract).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Fadani et al. and Calderari et al. and have a reasonable 

This rejection is reiterated from the previous Office Action.
Claims 12, 13, 20 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fadini et al. (US Patent Application Publication 2013/0231315 A1, Published 09/05/2013) in view of Calderari et al. (US Patent 7947724 B2, Published 05/24/2011) as applied to claims 1-11, 14-19, and 25 above, and further in view of Li et al. (Chinese patent application publication 103845295 A, Published 06/11/2014).
The claims are further directed to the composition comprising cyclodextrin.
The teachings of Fadani et al. and Calderari et al. are discussed above.
Fadani et al. and Calderari et al. lack a teaching wherein the composition comprises cyclodextrin.
Li et al. teach palonosetron composition comprising hydroxypropyl-β-cyclodextrin (paragraph 0009). Cyclodextrin inclusions can increase the solubility of the drug or increase the stability of the drug; 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add hydroxypropyl-β-cyclodextrin to the composition of Fadani et al. and have a reasonable expectation of success. One would have been motivated to do so in order increase the solubility of the drug or increase the stability of the drug reduce the irritation and toxic side effects of the drug; and improve the bioavailability of the drug. Therefore, the instant claims are rendered obvious by the teachings of the prior art.
Response to Applicant’s Arguments
	Applicant argues that the Fadini et al. does not teach or suggest that a composition comprising palonosetron be administered to the eye of a subject and/or be in form of an eye drop. Applicant argues that the teaching of an eye drop is directed to NK1 receptor antagonist, that palonosetron is not an NK1 receptor antagonist, and that Fadini et al. teach administering palonosetron via intraveneous dosing. Applicant’s argument has been fully considered but found not to be persuasive. Fadini et al. teach “The disclosed compounds cab be used, alone or in combination with other therapeutic agents, in the treatment or prevention of various conditions or disease states … the two or more compounds can be administered simultaneously, concurrently, or sequentially” (paragraphs 0093). In paragraph 0093 of Fadini et al. “The disclosed compounds” are the NK1 receptor antagonists. Fadini et al. continues “In some other forms, disclosed are pharmaceutical compositions, further comprising one or more therapeutic agents or pharmaceutically acceptable salt thereof … said therapeutic agent is a 5HT3 antagnonist  … is palonosetron (paragraph 0095). Therefore, the Fadini et al. suggests adding palonosetron to a composition comprising an NK1 receptor antagonist. If, a person of ordinary skill in the art would have wanted to simultaneously administer NK1 antagonist and an 5HT3 antagonist, they 
	Applicant further argues that Calderari et al. and Li et al. do not teach eye drops and therefore do not cure the alleged deficiencies of Fadini et al.  Applicant’s argument has been fully considered but found not to be persuasive. The reasons given above Fadini et al. does suggest formulations comprising palonosetron in the form of eye drops and the Examiner has not relied on either cited references to teach eye drops.
	Therefore, the rejections of record are maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617